Exhibit 10.2

     
(LOGO) [c90834p90834_01.jpg]
 
Amendment to Credit Agreement

This agreement is dated as of September 30, 2009 (the “Effective Date”), by and
between United Western Bancorp, Inc. (the “Borrower”) and JPMorgan Chase Bank,
N.A. (together with its successors and assigns the “Bank”). The provisions of
this agreement are effective as of the Effective Date on the date that the
Borrower has satisfied all the conditions precedent in Section 6 of this
agreement.

WHEREAS, the Borrower and the Bank entered into that certain Credit Agreement
dated as of June 29, 2007, as amended by that certain Amendment to Credit
Agreement dated as of June 30, 2008, and that certain Amendment to Credit
Agreement dated as of June 29, 2009 (the “Credit Agreement”); and

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:



1.  
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.



2.  
MODIFICATION OF CREDIT AGREEMENT. From and after the Effective Date, the Credit
Agreement is hereby amended as follows:



  2.1  
Section 1.3 of the Credit Agreement captioned “Facility B ($30,000,000.00 Line
of Credit).” is amended and restated to read in its entirety as follows:

Facility B ($25,000,000.00 Line of Credit). The Bank has approved a credit
facility to the Borrower in the principal sum not to exceed: (1) $25,000,000.00
in the aggregate at any one time outstanding from September 30, 2009, to
November 29, 2009 and (2) $20,000,000.00 in the aggregate at any one time
outstanding at all times thereafter. (“Facility B”). Credit under Facility B
shall be repayable as set forth in that certain Line of Credit Note dated as of
September 30, 2009, in the original principal amount of $25,000,000.00 (the
“$25,000,000.00 Note”), and any renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.



3.  
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.



4.  
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.



5.  
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.



6.  
EXECUTION AND DELIVERY. This agreement shall become effective only after: (A) it
is fully executed by the Borrower and the Bank; and (B) the Bank shall have
received the $25,000,000.00 Note duly executed by the Borrower.



7.  
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a “Bank Party”) from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.

 

1



--------------------------------------------------------------------------------



 



8.  
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.



9.  
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.

Borrower:

United Western Bancorp, Inc.

By: /s/ William D. Snider                                   

William D. Snider                 CFO
Printed Name                         Title

Date Signed:   September 30, 2009                   

Bank:

JPMorgan Chase Bank, N.A.

By: /s/ Milena Kolev                                          

Milena Kolev                         VP
Printed Name                         Title

Date Signed:   September 30, 2009                   

2

2